ORDER

PER CURIAM.
Gregg Loveman (“Husband”) appeals the circuit court’s judgment ordering the payout of a $7,350 cash bond, deposited by Husband’s father, to Jules Steimnitz, as the Personal Representative of the estate of Judy Steimnitz, f/k/a/ Judy Loveman (‘Wife”), for satisfaction of child support arrearages owed by Husband. Husband claims the circuit court erred in paying-out the bond money to Wife’s personal representative because: (1) the circuit court’s jurisdiction over the dissolution of marriage action and Wife’s ancillary contempt proceeding for child support arrearages abated upon Wife’s death; (2) Wife’s personal representative failed to prove the existence of child support arrearages at the time the bond was paid-out; (3) Wife’s personal representative failed to timely substitute himself for Wife; and (4) Husband’s father, who deposited the bond money, had a superior right to the bond money after Wife’s death.
We have reviewed the briefs of the parties and the record on appeal. We find that the circuit court’s judgment is supported by substantial evidence, is not against the weight of the evidence; and correctly declares and applies the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).